ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_04_EN.txt. 67

DISSENTING OPINION OF JUDGE MORENO QUINTANA
[Translation ]

To my sincere regret I am unable to agree with the majority of
my colleagues in the decision of this case. It is my firm conviction
that sovereignty over the portion of territory of the Temple of
Preah Vihear belongs to Thailand. The dissenting opinion which I
express hereunder gives the reasons on which it is based. In Ameri-
can international law questions of territorial sovereignty have, for
historical reasons, a place of cardinal importance. That is why I
could not, as a representative of a legal system, depart from it.

*
* *

The present case is concerned with sovereignty over a portion of
territory on which are situated the ruins of a temple known as
Preah Vihear.

Both Cambodia and Thailand claim, by virtue of the initial
stipulation of a treaty, to be the domina terrarum of the portion in
question. This stipulation is that contained in Article 1 of the Treaty
concluded on 13 February 1904 between France, which at that
time represented Cambodia under a protectorate régime, and Thai-
land, then the Kingdom of Siam. It provides that the frontier bet-
ween the two countries at the point at issue “follows the watershed
between the basins of the Nam Sen and the Mekong, on the one
hand, and the Nam Moun, on the other hand, and joins the Pnom
Padang chain, the crest of which it follows eastwards as far as the
Mekong’. No reference is made to the temple of Preah Vihear.

It is this provision of the treaty which constitutes the legal title
of the Parties to sovereignty over the temple area. It is consequently
the intertemporal law applicable to this case. The frontier delimi-
tation work prescribed by Article 3 of the treaty and the line shown
on maps are no more than its physical implementation and may
in consequence be vitiated by error. To take a decision in this case
on the basis of assumptions or hypotheses in order to resolve the
question at issue would not seem very consistent with the rules of
judicial settlement. There has been no conclusive evidence showing
any tacit recognition by Thailand of the alleged Cambodian sover-
eignty over the area in question. It is the facts, clear facts, which
must be taken into account.

Cambodia, the applicant in this case, alleges that sovereignty
over the Preah Vihear area belongs to it, that it has never abandoned
that sovereignty and that Thailand has never performed there .

65
JUDGM. I5 VI 62 (DISS. OP. JUDGE MORENO QUINTANA) 68

any acts of sovereignty capable of displacing that of Cambodia.
Cambodia also asks the Court to provide for the withdrawal of the
armed forces stationed by Thailand in the temple ruins since 1954.
The respondent, Thailand, in the submissions of its Counter-
Memorial, makes a counter-claim asking the Court to declare that
sovereignty over the Preah Vihear area belongs to Thailand. It is
thus for each Party to furnish proof of its allegation.

*
* *

Consequently, the case amounts to interpreting the said Article I
of the 1904 Treaty according to its natural and ordinary meaning.
There is no legal problem basically involved; the rule Pacia sunt
servanda, which is at the root of international law, is not contested
by the Parties. The ensuing situation is a frontier hitherto
undetermined at the place in issue. It is governed by a single ques-
tion of fact: is the temple of Preah Vihear situated south of the
line stipulated by the treaty—that is to say, in Cambodian terri-
tory—or north of it, which would put the temple in Thai terri-
tory? The decisive geographical factor in this case is the line of the
watershed or divortium aquarum between two river basins. A water-
shed is not an intellectual abstraction; it is the result of the charac-
teristics of the terrain, and it is always a topographical feature—
the crest of a mountain, the ridge of an escarpment or the height
of a piece of land—which will form a natural watershed.

The task of the Court in this case is fully compatible with the
essential function of declaring the law conferred upon it by Article 38
of the Statute. Under Article 36, paragraph 2 (a), the interpre-
tation of an international treaty is one of the Court’s specific func-
tions. This certainly does not mean that, by stating what is the
watershed referred to in the said Article 1, the Court takes the
place of a delimitation commission, still less that it marks a new
frontier line on the ground.

Acting in this way, the Court responds precisely to what the
Parties are asking of it. Its decision falls within the limits of its
jurisdiction and not outside it. Both Thailand and Cambodia ask
it to declare that sovereignty over the Preah Vihear area belongs
to them. The Court cannot refuse to discharge its judicial task. It
recalled in its Judgment in the Asylum case “‘the principle that it
is the duty of the Court not only to reply to the questions as stated
in the final submissions of the parties, but also to abstain from
deciding points not included in those submissions” (I.C.J. Reports
1950, p. 402). This sound rule is and always has been the basis of
the Court’s work.

66
JUDGM. 15 VI 62 (DISS. OP. JUDGE MORENO QUINTANA) 69

Once the Court has indicated what it considers to be the correct
line of the watershed, it will be for the Parties to determine how
that line is to be given expression on the ground. The latter task
is of a technical nature, and not within the judicial field which
belongs to the Court.

*
* *

An instrument of later date than the 1904 Treaty—the protocol
annexed to the new treaty concluded on 23 March 1907 between
France and Siam—approved the frontier line adopted by a Delimi-
tation Commission on 18 January of that year. This line however
is not indicated in detail in the minutes of the Commission. It
appears only upon a map which Cambodia submits as Annex I to
its Memorial and on which, pursuant to some unknown decision,
the temple of Preah Vihear is shown on the Cambodian side. This
map bears no date and is not signed by any authorized experts, still
less by the contracting parties to the new treaty. It was published
by Barrére, a Paris geographical publisher, acting apparently on
behalf of only one of the two Commissions—the French and the
Siamese—which were to survey the frontier line. In the top left-
hand corner of the map it is stated that the work on the ground was
carried out by two captains of the French colonial army, Captains
Kerler and Oum, two technicians, therefore, who represented in
principle only one of the Parties concerned and who should at
least have had recorded on the map itself the capacity in which they
were acting.

Further, the expert investigations carried out by both Parties
(see in particular the D.A.I. Report of 23 October 1961 submitted
by Cambodia) agree to the effect that the Annex I frontier line
departs considerably from the watershed line. Geography is not
however a subject which is open to divergent interpretations. It
reflects one and the same reality. Moreover the closest possible
scrutiny of the minutes of the meetings of the Mixed Franco-
Siamese Delimitation Commissions held between 1905 and 1907
does not yield any result as regards which side of the frontier Preah
Vihear is situated on.

Now, territorial sovereignty is not a matter to be treated lightly,
especially when the legitimacy of its exercise is sought to be proved
by means of.an unauthenticated map. As was said by Max Huber
in his Arbitral Award in the Island of Palmas case: “.. only with
the greatest caution can account be taken of maps in deciding a
question of sovereignty... If the Arbitrator is satisfied as to the
existence of legally relevant facts which contradict the statements
of cartographers whose sources of information are not known, he
can attach no weight to the maps, however numerous and generally
appreciated they may be ... a map affords only an indication—and

67
JUDGM. 15 VI 62 (DISS. OP. JUDGE MORENO QUINTANA) 70

that a very indirect one—and, except when annexed to a legal
instrument, has not the value of such an instrument, involving
recognition or abandonment of rights” (see U. N., Reports of Inter-
national Arbitral Awards, vol. II, pp. 852, 853, 854).

In the present case, Annex I to the Memorial is not the valid
annex to the protocol which approved the Cambodian-Siamese
frontier line in the Dangrek region. Above all, its being signed was an
indispensable condition of its validity, since, as appears from its
minutes, the Mixed Delimitation Commission stipulated at its
second meeting on 7 February 1905: “According to the procedure
proposed by Commandant Bernard at the first meeting, the Com-
mission should first carry out a general reconnoitring, gather in-
formation of various kinds which would make it possible to fix
on the spot the points through which the frontier passed, then mark
that frontier on the map and finally, if necessary, discuss whether
it was correct and make any essential modifications. As soon as
agreement was reached, the frontier line would have been finally
determined by the members of the two Commissions signing the
map on which the frontier had been marked” (see Annex 12 (a),
Thai Counter-Memorial, p. 58).

ae
* *

It has been contended that Thailand’s silence with regard to the
publication of the Annex I map implied recognition of the line
fixed by that map. But silence has consequences in law only if the
party concerned is under an obligation to make its voice heard in
response to a given fact or situation. It would thus have been
necessary to show that Thailand was under such an obligation in
respect of an act devoid in itself of legal significance. A well-estab-
lished rule was moreover embodied in Article 29 of the Treaty of
Versailles of 28 June 1919. This rule states that, when there is a
discrepancy concerning a frontier delimitation between the text
of a treaty and maps, it is the text and not the maps which is final.
This being so, and until conclusive evidence establishes where
Preah Vihear is situated, Article 1 of the 1904 Treaty, which stipu-
lates the watershed as the territorial boundary of the two countries,
supports the interpretation of-Thailand equally as well as that of
Cambodia. The same can be said of clause I of the protocol annexed
to the 1907 Treaty, which likewise makes no reference to Preah
Vihear, but mentions the watershed.

Other considerations adduced by the Parties must be evaluated
by an international tribunal at their correct significance. These
considerations relate to the maps belonging to one or other of the
Parties and the sketches, photographs, accounts of journeys,

68
JUDGM. I5 VI 62 (DISS. OP. JUDGE MORENO QUINTANA)  7I

record-cards and other material. As evidence they have only a
complementary value which is in itself without legal effect. This
applies especially to the maps put in by Cambodia and which had
been drawn up by official Thai services, on which Preah Vihear is
shown in Cambodian jurisdiction. These maps do not appear at all
conclusive, being based upon the Annex I map which is not authori-
tative and does not show the true watershed line. It is possible to
recognize expressly or tacitly a given de jure or de facto situation,
but not a situation vitiated by a technical error. An error remains an
error and cannot by repetition make good acts of later date that are
based upon that error. That is the only significance that should be
attached to the question of error in the present case, where it does
not have the significance of vitiation of consent, the existence of
which is possible in a legal instrument but not in a map.

*
* *

Nor is it necessary to consider international instruments of later
date than 1904 and 1097, since they make no special reference to
Preah Vihear and Thailand has not questioned them. These include
the Franco-Siamese Treaties of 14 February 1925 and 7 December
1937 and the Settlement Agreement of 17 November 1946 which
restored the frontier status guo prior to the Tokyo Convention of
9 May 1941 adjusting the frontier between Thailand and Cambodia.
On the other hand, any acts that may have been carried out either
by Cambodia or by Thailand in the exercise of their sovereignty
over the portion of territory in question could be important having
regard to the doubt created by this case. Their legal value is indi-
cated by sufficiently well-established precedents.

An analysis of these acts need not go back to the historical origins
of the building of the temple of Preah Vihear nor need it take
account of the religious role which the temple is said to have played
for both the Siamese and the Cambodian peoples. The question
to be decided does not arise before 1904, the date of the treaty
which fixed the disputed frontier. Thailand says that the elevated
situation of the temple, built upon a plateau, makes it difficult of
access from the plain situated to the south and on the Cambodian
side of the chain, while it is far more easily accessible from the
north, where Thailand is situated. This contention seems to be
correct. It is based on a geographical fact which is clearly in favour
of the exercise of territorial sovereignty by the country having easy
access and not by the country which has not such access. Having
regard to the topography of the frontier area, the very suggestion
that the Preah Vihear area lies within Cambodian jurisdiction is
really contrary to sense. It is in conflict with the principle of natural
frontiers which was apparently adopted by the Mixed Delimitation
Commission. Apart from this presumption, however, there is not

69
JUDGM. 15 VI 62 (DISS. OP. JUDGE MORENO QUINTANA) 72

adequate evidence in support of the acts of sovereignty allegedly
performed at Preah Vihear by either Party.

Cambodia relies on the exercise of territorial powers by France
in regard to the Preah Vihear area. It refers to official visits,
administrative tours, archaeological expeditions, elephant hunting,
the taking of photographs, the despatch of letters, the upkeep of
the temple, etc. But these sporadic displays of activity at a spot
which was unguarded and consisted of ruins, even it they took place
as described by the applicant, would have only a very relative
significance so far as territorial sovereignty is concerned. In its
turn, Thailand alleges the collection of taxes—which would indeed
be a manifestation of sovereignty—but furnishes evidence consisting
only of affidavits by officials. The respondent offers evidence of the
same kind in regard to other activities carried out by the Thai
authorities. Assuming that these manifestations by the two Parties
were as described, they would only serve to show the Court that
there was a performance of concurrent and reciprocally unnoticed
administrative activities. Even if known, these activities would
have been the subject of objection or of different interpretations.
All this gives the impression that both Cambodia and Thailand
lived for more than half a century without being particularly
certain of their sovereign rights over the temple area. For this
reason the correct application of the 1904 Treaty is the main goal
which the Court must seek in this case, by locating on the basis
of an adequate expert opinion the watershed between the basins
of the Nam Sen and the Mekong, on the one hand, and the Nam
Moun-on the other hand.

*
* *

This expert evidence was furnished more particularly by Thai-
land, which, although in principle the respondent State, took the
initiative in the matter. Cambodia also played a part in connection
with the expert opinion by cross-examining the experts and wit-
nesses of the other Party. From the point of view of the settlement
of the case this lends appreciable weight to the results of the in-
vestigations of the experts. There are four written reports relating
thereto—two by Professor W. Schermerhorn, acting for the Inter-
national Training Center for Aerial Survey (1.T.C.) of Delft, dated
8 september 1961 and 11 January 1962, and two other reports by
Messrs. Doeringsfeld, Amuedo and Ivey (D.A.I.), a private firm
established at Denver (Colorado), United States of America, these
being dated 23 October 1961 and 21 February 1962. In the course
of the hearings the witnesses or experts were closely examined by
both Parties. They were M. Suon Bonn, former governor of the

70
JUDGM. I5 VI 62 (DISS. OP. JUDGE MORENO QUINTANA) 73

Cambodian province of Kompong Thom; Professor Schermerhorn,
well-known in Holland and elsewhere for his work on aerial
surveying; Mr. Ackermann, who has a high reputation as a topo-
grapher, also attached to the Delft Center, and lastly Mr. Verstappen,
a well-known geologist and likewise a member of the Center. It
was Mr. Ackermann’s special merit that he carried out the work of
frontier reconnaissance, a task which is described in the Dictionnaire
de la Terminologie du droit international published in 1960 by emi-
nent jurists as ‘‘checking on the spot that the boundary marks of
a frontier are in fact at the points indicated in the boundary
treaties or conventions and shown on the maps annexed to those
treaties or conventions” (see p. 514). This Court has also, in its
Judgment in the Corfu Channel case, stressed the value of an expert
investigation carried out by a procedure similar to that followed in
the present case. The Judgment said: “The Court cannot fail to
give great weight to the opinion of the Experts who examined the
locality in a manner giving every guarantee of correct and impar-
tial information” U.C.J. Reports 1949, p. 21).

A layman in the matters with which the opinion of the experts
was concerned as a judge generally is, he has to draw a legal con-
clusion from a piece of technical work which seems to carry con-
viction. In general, the opinions of the experts and witnesses for
Thailand impressed by their technical precision and the logical
nature of their reasoning. Moreover, the official character of the
Center, which is connected with the Netherlands Government,
confers upon its opinion an objectivity and an authority perhaps
greater than could attach to the work of a private firm. However
a question is raised by the possibility that, in a critical area which
was described, there might be an alternative watershed line to that
indicated by Professor Schermerhorn’s report. That question is
answered by the topographical work carried out on the spot by
Mr. Ackermann. The true line of the watershed was indeed the
one indicated in the report. Even if the alternative line had been
the true line it would still not have left the temple area in Cambodian
territory. And it is the question of the sovereignty over the temple
that is put to the Court, and no other. The waters of a river basin
may run down from a promontory like one on which the temple is
situated, but they can never rup up it. That is obvious.

+
* ok

What has been said above leads to the following conclusions:

(I) the essential question to be settled by the Court—since neither
Party has conclusively proved its exercise of sovereignty over the
temple area—is the interpretation ‘of Article 1 of the Treaty of
13 February 1904 between France and Thailand;

71
JUDGM. I5 VI 62 (DISS. OP. JUDGE MORENO QUINTANA) 74

(2) this interpretation follows from the determination of the
watershed between the two river basins which is specified to be the
frontier between Cambodia and Thailand in the Dangrek region;

(3) the technical evidence supplied by Thailand, largely contri-
buted to by Cambodia’s cross-examination, is by its precision and
abundance conclusive in establishing that the watershed follows
the edge of the cliff of the promontory on which the temple is
situated ;

(4) this result decides the case in the sense that the portion of
territory on which the temple stands is situated in Thai territory.

(Signed) Lucio M. MORENO QUINTANA.

72
